J-S11033-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA :              IN THE SUPERIOR COURT OF
                              :                    PENNSYLVANIA
                              :
           v.                 :
                              :
                              :
 JOSUE A. CERVANTES,          :
                              :
                Appellant     :                   No. 2076 EDA 2017

                 Appeal from the PCRA Order May 31, 2017
             in the Court of Common Pleas of Chester County,
            Criminal Division at No(s): CP-15-CR-0001759-2009

BEFORE: OTT, J., STABILE, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                            FILED MAY 09, 2018

      Josue A. Cervantes (“Cervantes”) appeals, pro se, from the Order

dismissing his second Petition filed pursuant to the Post Conviction Relief Act

(“PCRA”). See 42 Pa.C.S.A. §§ 9541-9546. We affirm.

      On January 25, 2010, a jury found Cervantes guilty of two counts each

of aggravated indecent assault and indecent assault, and one count each of

criminal trespass, attempted criminal trespass, and sexual assault. The trial

court sentenced Cervantes to a prison term of six to twelve years, followed by

ten years of probation. While Cervantes was not found to be a sexually violent

predator, he was subject to lifetime registration based upon his sexual assault

conviction. On July 15, 2011, this Court affirmed the judgment of sentence,

and on December 28, 2011, the Supreme Court of Pennsylvania denied

Cervantes’s Petition for Allowance of Appeal.       See Commonwealth v.
J-S11033-18


Cervantes, 32 A.3d 270 (Pa. Super. 2011) (unpublished memorandum),

appeal denied, 34 A.3d 81 (Pa. 2011).

       In December 2012, Cervantes filed a timely first PCRA Petition. The

PCRA court appointed Cervantes counsel, who subsequently filed a Petition to

Withdraw and a          Turner/Finley1 “no-merit” letter.      After issuing a

Pa.R.Crim.P. 907 Notice, the PCRA court dismissed Cervantes’s first PCRA

Petition and granted counsel’s Petition to Withdraw.

       On May 3, 2017, Cervantes, pro se, filed his second PCRA Petition. The

PCRA court issued a Rule 907 Notice. Cervantes filed a Response. Thereafter,

the PCRA court dismissed Cervantes’s Petition. Cervantes filed a timely Notice

of Appeal, and a court-ordered Pa.R.A.P. 1925(b) Concise Statement.

                We review an order dismissing a petition under the PCRA in
       the light most favorable to the prevailing party at the PCRA level.
       This review is limited to the findings of the PCRA court and the
       evidence of the record. We will not disturb a PCRA court’s ruling
       if it is supported by evidence of record and is free of legal error.

Commonwealth v. Ford, 44 A.3d 1190, 1194 (Pa. Super. 2012) (citations

omitted).

       Initially, under the PCRA, any PCRA petition, “including a second or

subsequent petition, shall be filed within one year of the date the judgment

becomes final[.]”       42 Pa.C.S.A. § 9545(b)(1).     A judgment of sentence

becomes final “at the conclusion of direct review, including discretionary


____________________________________________


1Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988); Commonwealth v.
Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc).

                                           -2-
J-S11033-18


review in the Supreme Court of the United States and the Supreme Court of

Pennsylvania, or at the expiration of time for seeking the review.”         Id.

§ 9545(b)(3). The PCRA’s timeliness requirements are jurisdictional in nature

and a court may not address the merits of the issues raised if the PCRA petition

was not timely filed. See Commonwealth v. Albrecht, 994 A.2d 1091, 1093

(Pa. 2010).

       Cervantes’s sentence became final on March 27, 2012, after the time to

seek review with the United States Supreme Court had expired. See SUP. CT.

R. 13. Because Cervantes filed the instant PCRA Petition on May 3, 2017, his

Petition is patently untimely.

       However, Pennsylvania courts may consider an untimely petition if the

appellant can explicitly plead and prove one of three exceptions set forth under

42 Pa.C.S.A. § 9545(b)(1)(i-iii). Any petition invoking one of these exceptions

“shall be filed within 60 days of the date the claim could have been presented.”

Id. § 9545(b)(2); Albrecht, 994 A.2d at 1094.

       Here, Cervantes did not plead or prove any exception to the PCRA’s

timeliness requirement in his Petition.2       See Commonwealth v. Ousley, 21
A.3d 1238, 1242 (Pa. Super. 2011) (stating that issues not raised in a PCRA

____________________________________________


2 We note that Cevantes’s ineffective assistance of counsel claims do not
implicate a timeliness exception. See Commonwealth v. Wharton, 886
A.2d 1120, 1127 (Pa. 2005) (stating that “allegations of ineffective assistance
of counsel will not overcome the jurisdictional timeliness requirements of the
PCRA.”).



                                           -3-
J-S11033-18


petition will not be considered on appeal); see also Wharton, 886 A.2d at

1126 (stating that it is petitioner’s burden to acknowledge that the PCRA

petition under review is untimely and plead and prove that one of the

exceptions to the time bar applies).3

       Thus, because Cervantes did not invoke any of the three exceptions

necessary to circumvent the PCRA’s timeliness requirement, we lack

jurisdiction to address the merits of his claims on appeal.


____________________________________________


3 We note that in his appellate brief, Cervantes cites to the governmental
interference exception, alleging that the Department of Corrections prevented
him from obtaining discovery. See Brief for Appellant at 14-15. However, he
has not provided any evidence to support the allegation or demonstrated why
such interference prevented him from raising the claim in a timely manner.

Cervantes also cites to the newly-recognized constitutional right exception,
arguing that our Supreme Court’s decision in Commonwealth v. Muniz, 164
A.3d 1189 (Pa. 2017), rendered the lifetime registration requirement
unconstitutional. See Brief for Appellant at 45-46. Our Court recently
addressed a similar claim and concluded that Muniz does not properly invoke
the newly-recognized constitutional right exception:

       Here, we acknowledge that this Court has declared that, “Muniz
       created a substantive rule that retroactively applies in the
       collateral context.” Commonwealth v. Rivera–Figueroa, 174
A.3d 674, 678 (Pa. Super. 2017). However, because [a]ppellant’s
       PCRA petition is untimely (unlike the petition at issue in Rivera–
       Figueroa), he must demonstrate that the Pennsylvania
       Supreme Court has held that Muniz applies retroactively in
       order to satisfy section 9545(b)(1)(iii).      [See 42 Pa.C.S.A.
       § 9545(b)(1)(iii).] Because at this time, no such holding has been
       issued by our Supreme Court, [a]ppellant cannot rely on Muniz
       to meet that timeliness exception.

Commonwealth v. Murphy, 2018 Pa. Super. 35, *3 (Pa. Super. 2018)
(emphasis in original).


                                           -4-
J-S11033-18


     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/9/18




                          -5-